Strout, J.
The exceptions in this case, requix’e a construction of chap. 17, § 23, of the Revised Statutes, which provides that: "Persons engaged in blasting lime-rock or other rocks, shall before each explosion give seasonable notice thereof, so that all persons or teams approaching shall have time to retire to a safe distance from the place of said explosion ; and no such explosion shall be made after sunset.”
Section 24 provides a penalty against any one violating the pi’ovision, and makes such pei’son "liable for all damages caused by any explosion.”
Statutes are to i'eceive the construction intended by the legislature. "To ascei’tain this we may look to the object in view ; to the i’emedy intended to be afforded; and to the mischief intended to be remedied.” Winslow v. Kimball, 25 Maine, 495. "The duty of the court, being satisfied of the intention of the legislature clearly expi’essed in a constitutional enactment, is to give effect to that intention and not to defeat it by adhering too rigidly to the mere letter of the statute, or to technical rules of construction.” Oates v. National Bank, 100 U. S. 244. "And we should discard any construction that would lead to absurd consequences.” Gray v. Co. Com. 83 Maine, 435. "The meaning of the Legislature may be extended beyond the precise words used in the law fi’om the i'eason or motive upon which the Legislature proceeded, from the end in view or *269the purpose which was designed.” U. S. v. Freeman, 3 How. 565. So in Murray v. Baker, 3 Wheat. 541, the words "beyond seas ” in a state statute of limitations were held to mean "out of the state.”
To apply these principles : When the law was enacted, it was well known that extensive quarrying of lime and other rocks, in close proximity to much traveled highways, was done; and that persons traveling on such highways were thereby greatly endangered, not only from flying rocks, but from the frightening of horses by the noise of the explosion. The intention of the Legislature in passing the act, was to ensure safety from these dangers. Hence notice of the "explosion” was required to be given to travelers in time for them to " retire to a safe distance.” It is ai'gued that the mischief intended to be remedied was that of flying rocks or other debris, and that the frightening of horses by the noise of the explosion is not covered by the statute. Wo cannot concur in this view. The safety of the traveler was intended to be secui’ed. Many of the quarries are so far below the surface of the ground, that there is little danger of flying rocks .reaching the highway. The traveler’s danger from missiles is much less than that from the frightening of horses from the noise of the explosion. Both these dangers were present in the minds of the Legislature when a remedy was proposed, and they evidently intended by this statute to guard against both. One of Webster’s definitions of the word explosion, is "a bursting with violence and loud noise, because of internal pressure.” The remedy given by § 24, is for "all damages caused by any explosion.” Whether the damage is caused by the noise of the explosion, or by flying substances, is immaterial. Whatever damage may be caused by the explosion, whether by noise and its effect on horses, or otherwise, is within the statute protection, and the basis of liability.
It is claimed that the statute protection applies only to those "approaching” the point of explosion, and does not include those who have passed the point nearest the blast, and are receding from it, though they may be in near proximity and not " a safe distance from the place.” Such construction leads *270to absurd results, and cannot be accepted as the "meaning of the Legislature. The woi’d "approaching” in the statute, when considered with reference to the danger guarded against, and the, remedy provided, must be regarded as equivalent to, in proximity to the place of explosion, within the limits of danger.
The requested instructions were rightfully refused.
Exceptions are taken to the exclusion of testimony offered by the defendant to prove, that the horse with which plaintiff was riding at the time of the injury, was vicious, not properly broken, and unsafe for the purpose for which it was then being used.
While the statute affixes a penalty to its violation, and is so far penal in character, the damages to be recovered by an injured party are only the actual damages suffered, and in this, the provision is remedial, and to be construed as such.
The statute requires seasonable notice of an explosion. Failure to give it is negligence, which subjects the delinquent to the payment of damages caused by his negligence. But it does not follow that the injured party is thereby relieved of all obligation to exercise due care on his part. It is possible that the explosion, of which no notice was given, may have frightened plaintiff’s horse, and the vicious character or untrained habit, or negligent driving of the horse after the fright, which might have been slight, contributed to the injury, or might have been the proximate cause. The instruction proceeded upon the ground, that if no notice of the explosion, such as the statute required, was given, the defendant would be liable, regardless of the character of the horse, or any other negligence of the plaintiff. In Hussey v. King, 83 Maine, 571, which was an action under B. S., c. 30, § 1, to recover for injuries caused by the bite of a dog, it was held that the owner or keeper of a dog was prima facie, absolutely liable for. injury inflicted by the animal; and that the plaintiff need not allege or prove, in the first instance, either his own care or the defendant’s negligence. But the court carefully reserved, as undecided, the question whether the acts of the injured person provocative of the dog could be successfully shown in defense.
*271Under the statute subjecting towns to liability for injuries caused by defective highways, it has uniformly been held in this State that the plaintiff cannot recover unless he was in the exercise of due care, and that this must be shown affirmatively by the plaintiff. In Taylor v. Carew Manf. Co. 143 Mass. 470, which was a case under a statute making corporations owning factories liable for damages to an employee, if the openings of elevators were not protected in a manner specified, the court held that " where a statute does not otherwise provide, the rule requiring the plaintiff in an action for negligence, to show that at the time of the injury complained of he was in the exercise of due care, is the same, whether the action is brought under a statute or at common law. The doctrine of contributory negligence governs both classes of actions.” And this court said in Hussey v. King, supra, p. 572, the " rule applies not only to actions given by the common law, but also to those given solely by statute, where the gist of the action is the default, omission or carelessness of the defendant.” Whether the same rule should apply to the class of actions to which the present suit belongs, need not be decided, as the defendant did not raise the question, but proceeded upon the ground, that -when the plaintiff had shown the absence of sufficient notice of the explosion, and an injury resulting, she had made a prima facie case; and that the burden then rested upon the defense to show plaintiff’s contributory negligence.
That the action in this case is based upon the omission and neglect of the defendant does not admit of doubt. If he had given the notice as required, and had not been guilty of any other fault, no liability would have arisen, even if plaintiff had suffered an injury. What would be a "safe distance” does not necessarily or probably mean absolutely beyond all sound of the explosion. The plaintiff might have driven to a point so far removed as to properly be considered a safe distance, and yet an unbroken or vicious horse might have been frightened by the noise of a distant explosion, which would not have had that effect upon a horse suitable to drive. In such case, the fault of the horse would contribute to the injury, if indeed it might not *272be regarded as the proximate cause. It would be a harsh construction of the statute, to hold that the negligence of the quarryman in not giving notice, subjected him to liability for damages, largely, if not wholly, resulting from the negligence of the traveler in riding with an unsuitable horse. An animal suitable to drive, might, notwithstanding a fright, be immediately controlled, and no injury occur; while an untamed or vicious horse might not be amenable to control, and hence an injury. Both law and sound reason concur in the proposition, that a negligent party is liable for injuries caused by his own negligence to a person who is not guilty of negligence which contributes to the injury, and. not otherwise. The statute, affording this remedy to an injured party, is little more than a reiteration of the common law. The only difference being, that the failure to give notice of an explosion is made negligence per se, and is not excused by any amount of care in other respects.
This action, under the statute, is remedial. Defendant is liable for the consequences of his negligence, if no negligence of the plaintiff contributed to the injury. If it did, plaintiff cannot recover. The established doctrine of contributory negligence, as a defense, applies to this class of actions.
The evidence in the case is not reported, and we cannot know whether the offered proof as to the character of the horse, in connection with the other evidence in the case, would have shown contributory negligence of the plaintiff. But it was an element in that proposition, and should have been admitted.

Exceptions sustained.